Memorandum by the Court. In an action for conversion defendant, Ridge Pike Lumber Company, Inc., appeals from a judgment of the Supreme Court, Otsego County, entered on a verdict of a jury in favor of plaintiffs. There was insufficient proof that defendant Vitkowski either individually or in his capacity as president of defendant, Pine Valley Homes, Inc., was acting, when the alleged tort was committed, as the agent of appellant within the scope of his real or apparent authority. The record, however, contains evidence from which the inference reasonably might be drawn that appellant with full knowledge of the facts ratified the unauthorized act. (Ramsay V. Miller, 202 IT. Y. 72; Hedeman v. Fairbanks, Morse é Co., 286 H. Y. 240.) Plaintiffs should be afforded the opportunity to plead this theory of liability. Judgment reversed, on the law and the facts, -and complaint dismissed with leave to plaintiffs to replead, if so advised, within 20 days from the entry of the order herein, without costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.